


Exhibit (10)V

 

[g292872kui001.jpg]

 

Target Corporation 2011 Long-Term Incentive Plan

 

NON-EMPLOYEE DIRECTOR

RESTRICTED STOCK UNIT AGREEMENT

 

THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made in Minneapolis,
Minnesota as of the date of grant (the “Grant Date”) set forth in the award
letter (the “Award Letter”) by and between the Company and the person (the
“Director”) identified in the Award Letter.  This award (the “Award”) of
Restricted Stock Units (“RSUs”), provided to you as a member of the Board, is
being issued under the Target Corporation 2011 Long-Term Incentive Plan (the
“Plan”), subject to the following terms and conditions.

 

1.                                      Definitions.  Except as otherwise
provided in this Agreement, the defined terms used in this Agreement shall have
the same meaning as in the Plan.  The term “Committee” shall also include those
persons to whom authority has been delegated under the Plan.

 

2.                                      Grant of RSUs.  Subject to the relevant
terms of the Plan and this Agreement, as of the Grant Date, the Company has
granted the Director the number of RSUs set forth in the Award Letter.

 

3.                                      Vesting Schedule.  Beginning with the
calendar quarter in which the Grant Date occurs, 25% of the RSUs shall vest on
the last day of each calendar quarter of the year in which the Grant Date occurs
(i.e., March 31, June 30, September 30 and December 31) and any remaining RSUs
shall become fully vested on December 31 of the year in which the Grant Date
occurs (the “Final Vesting Date”).

 

4.                                      Circumstances that Accelerate the
Vesting Date.  All unvested RSUs subject to this Agreement shall become
immediately vested if the Director ceases to be a member of the Board due to
(a) death, (b) Disability, (c) reaching the mandatory retirement age for members
of the Board, or (d) reaching the maximum term limit for members of the Board.

 

In the event a Change in Control occurs prior to the Final Vesting Date, a
pro-rata portion of the RSUs shall become immediately vested, to the extent not
already vested.  For this purpose a pro-rata portion of the RSUs shall be
determined by multiplying the aggregate RSUs subject to the Award by a fraction,
the numerator of which is the number of months that have elapsed since the Grant
Date (rounded to the nearest whole month) and the denominator is 12.

 

--------------------------------------------------------------------------------


 

5.                                      Effect of Ceasing to be a Member of the
Board.  In the event that the Director ceases to be a member of the Board for
any reason prior to the Final Vesting Date, except as specifically provided in
this Agreement, the unvested portion of the Award shall be forfeited.

 

6.                                      Dividend Equivalents.  The Award is
being granted with an equal number of dividend equivalents.  Accordingly, the
Director shall have the right to receive additional RSUs with a value equal to
the regular cash dividend paid on one Share for each RSU held pursuant to this
Agreement prior to the conversion of RSUs and issuance of Shares pursuant to
Section 7.  The number of additional RSUs to be received as dividend equivalents
for each RSU held shall be determined by dividing the cash dividend per share by
the Fair Market Value of one Share on the dividend payment date; provided,
however, that for purposes of avoiding the issuance of fractional RSUs, on each
dividend payment date the additional RSUs issued as dividend equivalents shall
be rounded up to the nearest whole number.  All such additional RSUs received as
dividend equivalents shall be fully vested upon issuance, and shall be converted
into Shares on the basis and at the time set forth in Section 7 hereof.

 

7.                                      Conversion of RSUs and Issuance of
Shares.  The Director shall receive one Share for each vested RSU on the date
that is as soon as administratively feasible, but not more than 90 days,
following the Director’s death or other termination of service as a member of
the Board and cessation of all contractual relationships as an independent
contractor with the Company (or any other entity which would be treated as a
single employer with the Company under Code Section 414(b) or 414(c)) which
causes the Director to experience a “separation from service” within the meaning
of Code Section 409A; provided, however, that in the event the Company
determines that the Director is a “specified employee” under Code Section 409A
(or successor provision) and that such distribution is subject to Code
Section 409A(a)(2)(B), the issuance of the Director’s Shares will be suspended
until six months after the Director’s separation from service, or if earlier,
the Director’s death.  Until such time as the Director’s RSUs have been
converted into Shares pursuant to this Section 7, the RSUs will not carry any of
the rights of share ownership and will not be entitled to vote or receive
dividends (other than the right to receive dividend equivalents).

 

8.                                      Limitations on Transfer.  The Award
shall not be sold, assigned, transferred, exchanged or encumbered by the
Director other than pursuant to the terms of the Plan.

 

9.                                      Service as a Member of the Board. 
Nothing in this Agreement, the Plan or the Award Letter shall give the Director
any claim or right to continue as a member of the Board.

 

2

--------------------------------------------------------------------------------


 

10.                               Governing Law; Venue; Jurisdiction.  To the
extent that federal laws do not otherwise control, this Agreement, the Award
Letter, the Plan and all determinations made and actions taken pursuant to the
Plan shall be governed by the laws of the State of Minnesota without regard to
its conflicts-of-law principles and shall be construed accordingly.  The
exclusive forum and venue for any legal action arising out of or related to this
Agreement shall be the United States District Court for the District of
Minnesota, and the parties submit to the personal jurisdiction of that court. If
neither subject matter nor diversity jurisdiction exists in the United States
District Court for the District of Minnesota, then the exclusive forum and venue
for any such action shall be the courts of the State of Minnesota located in
Hennepin County, and the Director, as a condition of this Agreement, consents to
the personal jurisdiction of that court.

 

11.                               Currencies and Dates.  Unless otherwise
stated, all dollars specified in this Agreement and the Award Letter shall be in
U.S. dollars and all dates specified in this Agreement shall be U.S. dates.

 

12.                               Plan and Award Letter Incorporated by
Reference; Electronic Delivery.  The Plan, as hereafter amended from time to
time, and the Award Letter shall be deemed to be incorporated into this
Agreement and are integral parts hereof.  In the event there is any
inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.  The Company or a third party designated by
the Company may deliver to the Director by electronic means any documents
related to his or her participation in the Plan.  The Director acknowledges
receipt of a copy of the Plan and the Award Letter.

 

[End of Agreement]

 

3

--------------------------------------------------------------------------------
